Citation Nr: 0003708	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  94-39 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Louis A. De Mier, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from November 1983 to 
November 1990.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1991 and February 1999 rating 
decision of the San Juan, Puerto Rico, Department of Veterans 
Affairs Regional Office (VARO).

We note that, in September 1996, this case was remanded to 
VARO for additional evidentiary development, which has been 
accomplished.

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The appellant's hemorrhoid disorder was manifested prior 
to April 27, 1997, by itching and infrequent bleeding with 
constipation, absent objective medical findings for the 
presence of large or thrombotic irreducible hemorrhoids with 
excessive redundant tissue.

2.  The appellant's hemorrhoid disorder was manifested since 
April 27, 1997, by itching and infrequent bleeding with 
constipation, absent medical evidence of persistent 
hemorrhoidal bleeding and with secondary anemia, or with 
fissures.

3.  The appellant was born in June 1955 and received a 4-year 
college degree.  He served in the Army from November 1983 to 
November 1990, and, after service discharge, he was 
unemployed for 2 years prior to obtaining employment.  The 
appellant currently works as a materials and facilities 
specialist.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating from 
November 1990 to April 27, 1997, for hemorrhoids are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 7336 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent since April 27, 1997, for hemorrhoids are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 7336 (1999).

3.  The appellant lacks entitlement under the law to a total 
disability evaluation based upon individual unemployability.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant served on active duty from November 1983 to 
November 1990.  On the history portion of the Medical 
Evaluation Board report, the appellant denied piles or rectal 
disease.  External hemorrhoids were found on VA examination 
in February 1991.  It was noted that there were no internal 
hemorrhoids at that time.  By a rating decision dated April 
1991, service connection for hemorrhoids was established at 
the noncompensable disability level, effective from November 
20, 1990 (date of discharge).

In May 1991, the appellant reported that his hemorrhoids had 
worsened due to medications taken for his back problem, which 
caused constipation and blood with bowel movements.

Subsequently received VA outpatient treatment reports dated 
December 1990 to July 1992 reflect mostly treatment for back 
complaints.  At one time, hemorrhoids were noted and the 
appellant's prescription for suppositories was refilled.

In September 1992, the appellant testified at a personal 
hearing that he had itching and bleeding hemorrhoids.

In June 1993, a VA stomach examination was conducted.  The 
appellant, age 37, complained of hemorrhoids with occasional 
red blood stained stools.  Rectal examination revealed 
external hemorrhoids at 3 and 6 o'clock.  There was no 
evidence of anemia, periodic vomiting, hematemesis or melena.  
The diagnoses included external hemorrhoids.

In April 1997, a VA rectum and anus examination was 
conducted.  The appellant complained mostly of hemorrhoidal 
itching.  He reported that, during periods of constipation, 
hemorrhoids become prolapsed and frequently bleed, staining 
his toilet paper.  He reported using ointment locally with 
good results.  Rectal examination revealed a prolapsed 
hemorrhoid at 2 o'clock with no bleeding at this time.  There 
was no evidence of dehydration, malnutrition, or anemia.  The 
diagnosis was prolapsed hemorrhoid.

In January 1999, a VA general examination was conducted.  The 
appellant reported that he currently worked as a material and 
facilities specialist.  On examination, the appellant had an 
erect posture and normal gait.  Movements of squatting or 
bending exacerbated low back pain.  There was moderate 
paralumbar muscle spasm.  The appellant had satisfactory 
locomotion, but was observed to limp occasionally.  Rectal 
examination revealed external and internal hemorrhoids, but 
no bleeding.  Diagnoses included chronic low back pain, 
discogenic disease from L3-S1, paralumbar muscular spasms, 
gastritis and gastroesophageal reflux, dermatitis, external 
and internal hemorrhoids, and status post bilateral inguinal 
herniorrhaphy (well-healed).

In February 1999, the appellant filed an application for 
increased compensation based on individual unemployability 
due to service-connected disability.  He reported that his 
disability affected full-time employment beginning in 1989.  
He reported working as a material facility specialist and 
having a 4-year college degree.  He further reported having 
received special training in management, software, copier 
machines, and stamp machines.  In the remark section of this 
application, the appellant reported that he carried bottled 
water and other items, which required him to rest his back 
for a few days.

In February 1999, a VA Social and Industrial Survey was 
conducted.  It was noted that the appellant received a 4-year 
college degree before entering the military and that, after 
discharge from the military, he was unemployed for 2 years.  
When the appellant began work, it was part-time as a driver 
and messenger.  He was thereafter promoted to assistant 
manager.  At the present time, he worked as a material and 
facilities specialist.  The appellant was not at home the day 
of the VA visit, but 3 neighbors were interviewed and the 
appellant was interviewed later at the local VA office.  The 
appellant lived in a concrete house that was observed to be 
in good condition.  The appellant reported during his 
interview that he worked mostly with computers and that he 
had problems with camps in his legs, numbness of his fingers, 
spasms, and headaches.  He complained of poor control of his 
hands with use of the computer keyboard.  He indicated that 
it was difficult for him to continue to work because he 
cannot sit for extended periods because of back problems.  In 
his spare time, he stays in bed, watches television, goes out 
with his wife, and converses occasionally with his neighbors.  
The 3 neighbors interviewed described the appellant as a 
cordial person with whom they sporadically converse.  One 
these neighbors recalled the appellant complaining of 
backache.

II.  Analysis

A.  Claims for Increase

The appellant contends that the evaluation assigned his 
service-connected hemorrhoids does not reflect adequately the 
severity of his symptomatology.  He asserts that the 
evaluation should be increased based itching and episodes of 
bleeding hemorrhoids with constipation.  A claim for an 
increased evaluation is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity of the service-connected condition.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his disabilities are more severe, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts, which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).
The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

We note that the Board may assign separate ratings for 
separate periods of time in cases where an appellant has 
disagreed with the initial rating assigned to a condition 
following a grant of service connection.  Fenderson v. West, 
12 Vet.App. 119 (1999).  In this case, the appellant has 
disagreed with the initial rating assigned for hemorrhoids 
and, therefore, the Board will consider whether an increase 
warranted for the periods prior to and after VARO increased 
the assigned rating from 0 to 10 percent.

According to the applicable criteria, a 0 percent evaluation 
is warranted for mild or moderate external or internal 
hemorrhoids.  A 10 percent evaluation requires large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences; and a 20 percent 
evaluation requires hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  38 C.F.R. Part 4, 
Diagnostic Code 7336 (1999).

A review of the evidence of record dated prior to the April 
1997 VA examination is negative for the presence of "large 
or thrombotic irreducible hemorrhoids with excessive 
redundant tissue."  While VA examinations in February 1991 
and June 1993 confirmed the presence of hemorrhoids and the 
appellant testified in September 1992 that he had 
hemorrhoidal itching and bleeding, the medical findings and 
complaints do not satisfy the criteria for a compensable 
evaluation for hemorrhoids prior April 1997.  The appellant's 
complaints and the medical findings more closely approximate 
the criteria for a noncompensable rating.  Therefore, the 
Board finds that a compensable evaluation for hemorrhoids 
from April 1990 to April 27, 1997, is not warranted.

Considering whether the evidence of record establishes 
entitlement to a rating in excess of 10 percent for 
hemorrhoids since April 27, 1997, the Board has considered 
the entire record, with emphasis on the April 1997 and 
January 1999 VA examinations.  The April 1997 and January 
1999 VA examination reports are negative for evidence of 
persistent hemorrhoidal bleeding with either secondary anemia 
or with fissures.  The appellant reported only hemorrhoidal 
bleeding with episodes of constipation and bothersome 
hemorrhoidal itching.  Unfortunately, the appellant's 
description of his symptoms coupled with the medical findings 
of record do not satisfy the schedular criteria for increase.  
Therefore, the Board finds that an evaluation in excess of 10 
percent since April 27, 1997, is not warranted.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

B.  Total Rating Claims

The appellant is seeking a total rating based upon individual 
unemployability due to service-connected disability.  In 
addition to the hemorrhoids rated as 10 percent disabling, 
discussed in detail above, service connection has also been 
established for discogenic disease of L4-5 with radiculopathy 
and dorsolumbar paravertebral myositis and possible scoliosis 
(60 %), posterior vitreous detachment of the left eye (10%), 
and gastritis (0%).  The combined disability rating is 70 
percent.

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16 (1999).

In this case, the evidence of record shows that the appellant 
is currently employed as a material and facilities 
specialist.  He is therefore not unable to secure or follow a 
substantially gainful occupation as is required by the 
language of the law.  Id.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has indicated that, 
in those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lack 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Accordingly, the Board finds that the appellant 
lacks entitlement under the law to the benefit sought and the 
claim is therefore denied.



ORDER

An increased rating for hemorrhoids is denied.

A total rating based on individual unemployability is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

